Ostrander, J.
(dissenting). Complainant’s grantor, owner of a personal judgment for costs against defendant’s mortgagors, took out execution to collect the same and caused it to be levied upon all the title and interest of the execution debtors in premises in which said debtors owned an undivided share or interest in fee simple. At the date of the judgment there was a valid mortgage upon the same interest, executed December 30, 1897, and after the beginning of the suit in which the judgment for costs was recovered by the execution debtors, to the defendant here, which mortgage was duly recorded. Later, in October, 1899, the said premises were partitioned and land in severalty was set off to said execution debtors in lieu of the said undivided share and interest. Thereafter, in November, 1899, the sheriff sold to the execution creditor the premises so set off, to satisfy said execution, for about one-' third of the actual value of the same. The purchaser conveyed the interest so acquired by quitclaim deed to the complainant in, this suit, who filed his bill to cancel said mortgage, asserting that it and the record of it constituted a wrongful cloud upon his title. The proceeding in which the judgment for costs was secured was a proceeding to partition lands, but there was also involved a dispute as to the size or extent of the undivided interest of the complainant in the said premises.. It was upon the determination of that contested question that the judgment for costs in favor of said complainant and against said defendants was recovered.
It is claimed that because the mortgage in question was given pendente lite the said judgment for costs and the execution lien were prior in effect to the lien of .the mortgage. Independent of.all other considerations, sale having been of the apparent interest of the execution debtors, the execution creditor should be held to have acquired only the equity of redemption in the premises. Messmore v. Huggard, 46 Mich. 558. But upon no theory of the case has complainant the right to have the execution levy treated as a lien superior to that created by the mort*468gage. A lis pendens was recorded when the bill in the partition proceedings was filed. This added nothing to the notice which the mortgagee, the defendant here, who was solicitor for defendants in the partition suit, was chargeable with. Baker v. Pierson, 5 Mich. 456. The purpose of recording notice of the pendency of a suit is to make the filing of the bill constructive notice to a purchaser of real estate of the claims thereto and therein asserted in the bill. The bill in question here asserted no interest in an undivided one-sixth of the premises, but admitted, and notified intending purchasers and incumbrancers of the fact, that the defendants owned an undivided one-sixth interest in fee simple. Such intending purchasers and incumbrancers, the bill praying for partition, were further notified by the statute that the entire premises might be ordered to be sold, or that said undivided interest might be set off in severalty, and, in either case, that a proportion of the mutual costs and charges of effecting said partition might become a first charge upon said interest. 3 Comp. Laws, § 11020. The statute, however, requires these costs and charges to be determined and apportioned by the court (section 11080), and does not contemplate that such costs and charges shall include adversary costs allowed to .and taxed in favor of a party who is contesting with another, or with others, the size or extent of his own undivided interest. This was the construction put upon the statute by this court in awarding the costs (Hooper v. McAllister, 115 Mich. 174), and was the construction adopted by complainant’s grantor, as is evidenced by what he did. A judgment for costs, like any other personal judgment, becomes a lien upon real property only by virtue of the contract which is being enforced by express statute provisions, or by levy of execution.* Executions to collect such judgments run first against the personal estate of the debtor. It is true that costs are, as a rule, usual incidents of litigation, and that notice of the pendency of a suit in chancery involves an understanding that one or other of the parties thereto may recover a *469judgment therein for his costs. There is, however, no reasonable support for the doctrine that one may not take a conveyance from the defendant in such a suit of premises which, he is informed by the bill of complaint, belong to the defendant, and to which no claim is asserted, except at the peril of paying a judgment for costs in favor of complainant, thereafter to be rendered. The statute does not, in terms, postpone the title of the purchaser pendente lite to the payment of costs awarded as in adversary proceedings in the pending suit. 1 Comp. Laws, §.441, 3 Comp.' Laws, § 8980. It does, in terms, postpone all incumbrances to the payment of a proportional share of the cost of the partition, in view of all of which and of the general rule that money judgments become liens upon real estate by levy only the court should not determine that a lien is, in effect, created by notice of the pendency of the suit for the costs which may be awarded to complainant.
The decree should be reversed, with costs of both courts, and the bill of complaint dismissed.
Moore, J., concurred with Ostrander, J.